 
[ * * * ]   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
EXHIBIT 10.24
SEPARATION AGREEMENT
     This Separation Agreement (this “Agreement”) is dated as of May 1, 2008
(the “Effective Date”), and is entered into by and between Replidyne, Inc. (the
“Company”), and Roger Echols (“Executive” and, together with the Company, the
“Parties”).
RECITALS
     WHEREAS, Executive has been employed by the Company as Chief Medical
Officer of the Company pursuant to an Employment Agreement by and between the
Company and Executive dated as of April 19, 2006, as amended, June 15, 2007,
(the “Employment Agreement”);
     WHEREAS, the parties have determined that Executive shall terminate his
employment as Chief Medical Officer effective May 1, 2008 (the “Separation
Date”), and, in connection with such separation, the Parties have agreed to
settle any and all related agreements between the Parties and their affiliates
in the manner set forth herein; and
     WHEREAS, except as expressly set forth herein, the Parties intend that this
Agreement shall supersede and replace all other understandings and agreements,
whether oral or written regarding Executive’s employment with the Company,
including but not limited, to the Employment Agreement,
     NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:
Section 1. Termination. Effective on the Separation Date, Executive shall
terminate his employment as the Chief Medical Officer of the Company.
Section 2. Termination Benefits.  Pursuant to Section 10(d) of the Employment
Agreement, upon execution of this Agreement and of the release attached hereto
as Exhibit B (“Release”), Executive shall be entitled to receive the following
Severance Benefits:
     (a) Severance Payment. The Company shall pay to Executive the equivalent of
twelve (12) months of his Base Salary as in effect immediately prior to the
Separation Date, payable on the same basis and at the same time as previously
paid and subject to all applicable tax withholdings and other deductions,
commencing on the first regularly scheduled pay date following the Effective
Date of the Release;
     (b) Health Insurance. The Company shall pay the premiums of Executive’s
group health insurance COBRA continuation coverage, including coverage for
Executive’s eligible dependents, for a maximum period of twelve (12) months
following the Separation Date;

 



--------------------------------------------------------------------------------



 



provided, however, that (i) the Company shall pay premiums for Executive’s
eligible dependents only for coverage for which those eligible dependents were
enrolled immediately prior to the Separation Date; and (ii) the Company’s
obligation to pay such premiums shall cease immediately upon Executive’s
eligibility for comparable group health insurance provided by a new employer of
Executive.
     (c) Outplacement Services. Although the Company is under no obligation to
do so, in further consideration for the promises and agreements contained
herein, the Company agrees to pay the cost for Executive to participate in up to
six (6) months of outplacement services with Right Management Inc. up to a
maximum amount of $7,500, if initiated within three (3) months following the
Termination Date of the Consulting Agreement.
     (d) Accrued Obligations.  On the Separation Date, the Company shall pay
Executive all earned but unpaid Base Salary through the Separation Date and
reimburse Executive for any reasonable unreimbursed expenses incurred in
accordance with Company policy.  Additionally, Executive shall be entitled to a
payment for all accrued but unused vacation that Executive has accrued through
the Separation Date.
Section 6. Consulting Agreement. The Parties agree that immediately following
the Separation Date, the Company will require the use of Executive’s medical and
clinical expertise to assist it in the evaluation of potential partnership
opportunities. Accordingly, Executive agrees to enter into a Consulting
Agreement with the Company attached hereto as Exhibit C.
Section 7. Other Compensation and Benefits. Executive acknowledges that, except
as expressly provided in this Agreement, including the Consulting Agreement, he
has not earned and will not receive any additional pay or salary, incentive
compensation, severance, equity interests or options, or benefits after the
Separation Date, with the exception of any vested right he may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401(k) account).
In particular, but without limitation, Executive agrees that he is not owed any
bonus, incentive compensation, or commissions.
Section 8. Return Of Company Property. By the close of business on the
Separation Date, with the exception of the “Retained Property” (described
herein), Executive agrees to return to the Company all Company documents (and
all copies thereof, in whole or in part) and other Company property which
Executive has in his possession or control, including, but not limited to,
Company files, notes, drawings, records, plans, forecasts, reports, studies,
analyses, proposals, agreements, engineering information, test data and
materials, financial information, research and development information, sales
and marketing information, customer information and databases, contact
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). Executive agrees that he will make a diligent search to locate any
such documents, property and information within the timeframe referenced above.
If Executive has used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, Executive

2



--------------------------------------------------------------------------------



 



agrees to provide the Company with a computer-useable copy of such information
and then permanently delete and expunge such Company confidential or proprietary
information from those systems within five (5) business days after the
Separation Date; and Executive agrees to provide the Company access to
Executive’s system as requested to verify that the necessary copying and/or
deletion is done. Except for the Retained Property described herein, Executive
agrees that, after the Separation Date, Executive will neither use nor possess
Company property. For purposes of this Agreement, Retained Property shall mean
all documents, files and other information technology devices provided to
Executive by the Company in order to perform the Consulting Duties as set forth
in Exhibit C of this Agreement. At the conclusion of the Consulting Agreement,
Executive shall have the opportunity to purchase such devices at their
depreciated fair market value.
Section 9. Confidential Information and Restrictive Covenants.  Executive
acknowledges that the confidentiality obligations and restrictive covenants set
forth in the Company’s Proprietary Information and Inventions Agreement,
attached to the Employment Agreement and hereto as Exhibit A shall remain in
full force and effect following the Separation Date and Executive further agrees
to comply with the terms of such obligations and restrictive covenants.
Section 8. Release.  Notwithstanding anything herein to the contrary, Executive
shall not be entitled to any benefits pursuant to this Agreement prior to the
time in which he executes a full general release of claims against the Company
and its affiliates substantially in the form attached to the Employment
Agreement and hereto as Exhibit B.
Section 10. Non-Disparagement.  Executive agrees that, except as required by
applicable law, or compelled by process of law, at any time following the date
hereof, neither Executive, nor anyone acting on his behalf, shall hereafter make
any derogatory, disparaging or critical statement about the Company, the
Company’s subsidiaries or affiliates, or any of the Company’s current officers,
directors, employees, or shareholders or any persons who were officers,
directors, employees, or shareholders of the Company.  The Company agrees that,
except as required by applicable law, or compelled by process of law, neither
it, nor anyone acting on its behalf, shall hereafter make any derogatory,
disparaging or critical statement about the Executive.
Section 11. Cooperation by Executive. Following the Separation Date, Executive
will reasonably cooperate in all reasonable respects with the Company and its
affiliates in connection with any and all existing or future litigation, actions
or proceedings (whether civil, criminal, administrative, regulatory, or
otherwise) brought by or against the Company or any of its affiliates, to the
extent the Company reasonably deems Executive’s cooperation necessary. 
Executive shall be reimbursed for all reasonable out-of-pocket expenses incurred
by his as a result of such cooperation.
Section 12. Indemnification.  The Company acknowledges that (a) its by-laws (or
those of one or more of its affiliates) contain provisions indemnifying
directors and officers to the fullest extent permitted by applicable law and
(b) Executive is covered by such provisions (as such provisions are in effect on
the Separation Date) to the extent permitted by applicable law even after the
Separation Date with respect to such matters occurring during the course of
Executive’s

3



--------------------------------------------------------------------------------



 



employment before the Separation Date, subject to the terms of such by-law
provisions (as such provisions are in effect on the Separation Date).
Section 13. Confidentiality of Agreement.  Executive hereby agrees to keep the
terms of this Agreement confidential; provided, that the obligations of
Executive under this Section 13 shall not apply to disclosures required by
applicable law, regulation or order of a court or governmental agency, to
Executive’s counsel, or to Executive’s immediate family.
Section 14. Opportunity for Advice.  By signing this Agreement, Executive
acknowledges that with the advice of the Company, he has had a reasonable
opportunity to consider advice from his legal counsel.  Fully understanding
these terms, Executive is entering into this Agreement knowingly and
voluntarily.
Section 15. Entire Agreement.  This Agreement, including its Exhibits,
represents the entire agreement of the parties with respect to Executive’s
engagement and termination thereof, and supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement, including
but not limited to the Employment Agreement.
Section 16. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
Section 17. Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.
Section 18. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

              /s/ Roger Echols           Roger Echols
 
            REPLIDYNE, INC.
 
       
 
  By:   /s/ Kenneth J. Collins
 
       
 
      Kenneth J. Collins
 
  Title:   Chief Executive Officer

5



--------------------------------------------------------------------------------



 



Exhibit A
MANAGER, EXECUTIVE PERSONNEL OR ASSISTANTS’
PROPRIETARY INFORMATION, INVENTIONS,
NON-COMPETITION, AND NON-SOLICITATION AGREEMENT
     This Manager, Executive Personnel or Assistants’ Proprietary Information,
Inventions, Non-competition, and Non-solicitation Agreement (“Agreement”) is
made in consideration for my employment or continued employment by Replidyne,
Inc. or its subsidiaries or affiliates (the “Company”), and the compensation now
and hereafter paid to me. I hereby agree as follows:
1. Nondisclosure.
1.1 Recognition of Company’s Rights; Nondisclosure. At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing. I will obtain Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at Company and/or
incorporates any Proprietary Information. I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.
1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, Proprietary Information
includes (a) trade secrets, inventions, mask works, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques (hereinafter
collectively referred to as “Inventions”); and (b) information regarding plans
for research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
it is understood that, at all such times, I am free to use information which is
generally known in the trade or industry, which is not gained as result of a
breach of this Agreement, and my own, skill, knowledge, know-how and experience
to whatever extent and in whichever way I wish.
1.3 Third Party Information. I understand, in addition, that the Company has
received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.
1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the industry or otherwise legally in the
public domain, or which is otherwise provided or developed by the Company.
2. Assignment of Inventions.
2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.
2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the

 



--------------------------------------------------------------------------------



 



commencement of my employment with the Company are excluded from the scope of
this Agreement. To preclude any possible uncertainty, I have set forth on
Exhibit A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties and that I wish to have excluded
from the scope of this Agreement (collectively referred to as “Prior
Inventions”). If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit A for such purpose. If no such disclosure is
attached, I represent that there are no Prior Inventions. If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.
2.3 Assignment of Inventions. Subject to Sections 2.4, and 2.6, I hereby assign
and agree to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all my right, title and interest in and to any and
all Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company. Inventions assigned to the
Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions.”
2.4 Nonassignable Inventions. I recognize that this Agreement will not be deemed
to require assignment of any invention which was developed entirely on my own
time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company
(“Nonassignable Inventions”).
2.5 Obligation to Keep Company Informed. During the period of my employment and
for six months after the last day of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others. In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment. At the time
of each such disclosure, I will advise the Company in writing of any Inventions
that I believe are Nonassignable Inventions and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
have been identified as Nonassignable Inventions.
2.6 Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Invention to a third party, including without
limitation the United States, as directed by the Company.
2.7 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).
2.8 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries. To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to

 



--------------------------------------------------------------------------------



 



Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.
In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.
3. No Conflicts or Solicitation. I acknowledge that during my employment I will
have access to and knowledge of Proprietary Information. I also acknowledge that
during my employment with the Company, I have held and/or will hold a management
or executive position or am, or will be, an assistant to a manager or executive.
To protect the Company’s Proprietary Information, I agree that during the period
of my employment by the Company I will not, without the Company’s express
written consent, engage in any other employment or business activity directly
related to the business in which the Company is now involved or becomes
involved, nor will I engage in any other activities which conflict with my
obligations to the Company. To protect the Company’s Proprietary Information,
and because of the position in the Company that I hold, I agree that during my
employment with the Company whether full-time or part-time and for a period of
one year after my last day of employment with the Company, I will not
(a) directly or indirectly solicit or induce any employee of the Company to
terminate or negatively alter his or her relationship with the Company or
(b) directly or indirectly solicit the business of any client or customer of the
Company (other than on behalf of the Company) or (c) directly or indirectly
induce any client, customer, supplier, vendor, consultant or independent
contractor of the Company to terminate or negatively alter his, her or its
relationship with the Company. I agree that the geographic scope of the
non-solicitation should include the “Restricted Territory” (as defined below).
If any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.
4. Covenant Not to Compete. I acknowledge that during my employment I will have
access to and knowledge of Proprietary Information. I also acknowledge that
during my employment with the Company, I have held and/or will hold a management
or executive position or am, or will be, an assistant to a manager or executive.
To protect the Company’s Proprietary Information, and because of the position in
the Company that I may hold, I agree that during my employment with the Company
whether full-time or part-time and for a period of one year after my last day of
employment with the Company, I will not directly or indirectly personally
participate or engage in (whether as an employee, consultant, proprietor,
partner, director or otherwise), or have any ownership interest in, or
participate in the financing, operation, management or control of, any person,
firm, corporation or business that engages in a “Restricted Business” in a
“Restricted Territory” (as defined below). It is agreed that ownership of (i) no
more than one percent (1%) of the outstanding voting stock of a publicly traded
corporation, or (ii) any stock I presently own shall not constitute a violation
of this provision.
4.1 Reasonable. I agree and acknowledge that the time limitation on the
restrictions in this paragraph, combined with the geographic scope, is
reasonable. I also acknowledge and agree that this paragraph is reasonably
necessary for the protection of Company’s Proprietary Information as defined in
paragraph 1.2 herein, that through my employment I shall receive adequate
consideration for any loss of opportunity associated with the provisions herein,
and that these provisions provide a reasonable way of protecting Company’s
business value which will be imparted to me. If any restriction set forth in
this paragraph 4 is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.
4.2 As used herein, the terms:

 



--------------------------------------------------------------------------------



 



     (i) “Restricted Business” shall mean the design, development, marketing,
commercialization or sales of any anti-infective products, anti-bacterials, or
other biopharmaceutical products that directly compete in the marketplace with
any such product then sold by the Company or then in development by the Company
and projected to be sold within one (1) year of my last day of employment with
the Company.
     (ii) “Restricted Territory” shall mean any state, county, or locality in
the United States in which the Company conducts business and any other country,
city, state, jurisdiction, or territory in which the Company does business.
5. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.
6. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement either written or oral in conflict
herewith.
7. Return Of Company Materials. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.
8. Legal And Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.
9. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three days after the date of mailing.
10. Notification Of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.
11. General Provisions.
11.1 Governing Law; Consent to Personal Jurisdiction and Exclusive Forum. This
Agreement will be governed by and construed according to the laws of the State
of Colorado without regard to conflicts of law principles. I hereby expressly
understand and consent that my employment is a transaction of business in the
State of Colorado and constitutes the minimum contacts necessary to make me
subject to the personal jurisdiction of the federal courts located in the State
of Colorado, and the state courts located in the County of Boulder County,
Colorado, for any lawsuit filed against me by Company arising from or related to
this Agreement. I agree and acknowledge that any controversy arising out of or
relating to this Agreement or the breach thereof, or any claim or action to
enforce this Agreement or portion thereof, or any controversy or claim requiring
interpretation of this Agreement must be brought in a forum located within the
State of Colorado.
11.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 



--------------------------------------------------------------------------------



 



11.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.
11.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.
11.5 No Employment Rights. I agree and understand that my employment is at-will
which means I or the company each have the right to terminate my employment at
will, with or without advanced notice and with or without cause. I further agree
and understand that nothing in this Agreement shall confer any right with
respect to continuation of employment by the Company, nor shall it interfere in
any way with my right or the Company’s right to terminate my employment at any
time, with or without cause.
11.6 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.
11.7 Entire Agreement. The obligations pursuant to Sections 1 through 4 and
Sections 6 and 7 (including all subparts) of this Agreement shall apply to any
time during which I was previously employed, or am in the future employed, by
the Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions between us. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement
     This Agreement shall be effective as of the first day of my employment with
the Company, namely:                     , 2006.
     I have read this Agreement carefully and understand its terms. I have
completely filled out exhibit a to this Agreement.
Dated: April 19, 2006

     
/s/ Roger Echols
   
 
Signature
   
 
   
Roger M. Echols
   
 
Printed Name
   
 
   
Accepted and agreed to:
   
 
   
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RELEASE
In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions related to my employment with the Company or the
termination of that employment, including, but not limited to: (1) all claims
related to my compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (2) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (3) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (4) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and the Colorado
state law (as amended). Notwithstanding the foregoing, nothing contained in this
Release is intended to release the Company from any claim arising out of or with
regard to: (i) any payment to be made to me by the Company in connection the
termination of employment as contemplated by the Employment Agreement, or
(ii) any statutory obligation that the Company may have with regard to the
continuation of benefits.
ADEA Waiver and Release. I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA, as amended. I also
acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release does not apply
to any rights or claims that may arise after the execution date of this
Agreement; (b) I have been advised that I have the right to consult with an
attorney prior to executing this Agreement; (c) I have been given twenty-one
(21) days to consider this Agreement; (d) I have seven (7) days following the
execution of this Agreement by the parties to revoke the Agreement; and (e) this
Agreement will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Agreement is executed by
you, provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by you of
the ADEA Waiver and Release is not effective to revoke your waiver or release of
any other claims pursuant to this Agreement.

     
By: /s/ Roger Echols
  Date: May 1, 2008

7



--------------------------------------------------------------------------------



 



EXHIBIT C
REPLIDYNE, INC.
CONSULTANT AGREEMENT FOR
Roger Echols
     This Consultant Agreement (“Agreement”) is entered into by and between
Roger Echols, an individual (“Consultant”), and Replidyne, Inc., (the
“Company”), effective as of May 2, 2008 (“Effective Date”).
     Whereas, the Company is a biopharmaceutical company currently focused on
developing and commercializing innovative anti-infective products, including but
not limited to faropenem medoxomil (collectively, the “Products”);
     Whereas, Consultant, having been involved with the Company since 2004 and
serving as the Company’s Chief Medical Officer, is a significant source of
knowledge and expertise about the Company’s business and its potential clinical
development and commercialization strategies for the Products;
     Whereas, the parties have agreed that Consultant shall be retained as a
Consultant to allow the Company to retain the benefit of Consultant’s knowledge
and expertise; and
     Whereas, the Company terminated Consultant’s full time employment with the
Company effective May 1, 2008 pursuant to a Separation Agreement with an
Effective Date of May 1, 2008 and the parties hereby desire to mutually agree
upon the terms and conditions of Consultant’s consulting relationship with the
Company.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is agreed by and between the parties as follows:
1. Consulting Relationship.
     1.1 Consulting Services. As part of the services provided by Consultant to
the Company pursuant to this Agreement, Consultant will:
          (a) Advise and consult with the Company on clinical development and
regulatory strategies related to the Products; and
          (b) Advise and consult with the Company on strategic planning;
          (c) Perform such other services that relate to Consultant’s areas of
expertise and which the Company’s executive officers believe would be beneficial
to the Company (collectively, the “Consulting Services”).
     1.2 Performance. As and when requested from time to time by the Company’s
President and Chief Executive Officer, Kenneth Collins or his delegates,
Consultant agrees to

 



--------------------------------------------------------------------------------



 



provide services to the Company under this Agreement. The time commitment
required for Consulting Services under this Agreement will generally not exceed
40 hours per month from May 2, 2008 until July 31, 2008 (“Initial Consulting
Period”) and will generally not exceed 20 hours per month from August 1, 2008
until December 31, 2008 or at such earlier or later date as agreed to by the
Company and Consultant pursuant to Section 6.1 herein (“Termination Date”),
although the time commitment required during any specific monthly period may
vary from the time commitment required in other periods. Consultant will render
the Consulting Services to the best of his ability. The manner and means by
which Consultant chooses to perform the Consulting Services are in Consultant’s
sole discretion and control. Consultant agrees to exercise the highest degree of
professionalism, and to utilize his best efforts, skills, expertise and creative
talents in performing such Consulting Services. In performing Consulting
Services, Consultant agrees to provide his own equipment, tools and other
materials in addition to the Retained Property provided to him by the Company.
Consultant shall perform his Consulting Services in a timely and professional
manner consistent with industry standards. Consultant agrees to provide the
Consulting Services at the times reasonably requested by the Company; provided
that, the Company will reasonably cooperate with Consultant in the event that he
has conflicts in connection with other obligations, whether such obligations are
work related or personal. Consultant may not subcontract or otherwise delegate
his obligations under this Agreement without the Company’s prior written
consent.
2. Compensation.
     2.1 Consulting Fees. In consideration of his agreement to provide the
Consulting Services hereunder, during the Initial Consulting Period, Consultant
will be paid an amount equal to $10,000 for each full month of Consulting
Services rendered to the Company during the Initial Consulting Period. The
Consulting Fees will be pro rated for any partial months of service. From the
end of the Initial Consulting Period through the Termination Date, and for any
hours in excess of forty hours per month during the Initial Consulting Period,
Consultant will be compensated at a rate of $300 per hour. Consultant agrees to
submit a monthly invoice to the Company for approval detailing all consulting
hours worked in the prior month.
     2.2 Stock Options. As further consideration of his agreement to provide
Consulting Services hereunder, subject to the approval of the Company’s
Compensation Committee, the Company will provide Consultant with a non-qualified
stock option grant to purchase up to 40,000 shares of Company common stock at
the fair market value of the stock as of the date of grant pursuant to the
Company’s 2006 Equity Incentive Plan (“Consulting Option”). The Consulting
Option shall vest over the course of the Consulting Agreement in eight (8) equal
monthly installments and shall have an exercise period of up to three (3) years
from Termination Date of this Consulting Agreement. The stock options previously
granted to Consultant during his employment with the Company shall continue to
vest for so long as Consultant continues to provide Continuous Service to the
Company as defined in the Company’s 2006 Equity Incentive Plan. Consultant
understands and acknowledges that on July 31, 2008, all options previously
granted to Consultant shall become NonQualified Options. Consultant is advised
to seek independent tax or accounting advice with regard to the exercise and tax
treatment of any vested options.

8



--------------------------------------------------------------------------------



 



     2.3 Partnering Bonus. In the event that prior to the Termination Date, the
Company concludes a faropenem partnership with [ * * * ], Consultant will be
eligible to receive a one time lump sum Partnering Bonus equal to $125,000,
provided that Consultant is actively providing Consulting Services through the
date of the execution of the partnering agreement with [ * * * ].
     2.4 Expenses. Consultant shall receive, against presentation of proper
receipts and vouchers, reimbursement for direct and reasonable out-of-pocket
expenses incurred by him in connection with the performance of services
hereunder, according to the policies of the Company.
3. Independent Contractor Status.
Consultant’s relationship with the Company will be that of an independent
contractor and nothing in this Agreement should be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of the Company and is not authorized to make any representation,
contract, or commitment on behalf of the Company. Consultant will not be
entitled to any of the benefits that the Company may make available to its
employees. Because Consultant is an independent contractor, the Company will not
withhold or make payments for income taxes; social security; make unemployment
insurance or disability insurance contributions; or obtain workers’ compensation
insurance on Consultant’s behalf with respect to any payment made pursuant to
this Agreement. Consultant agrees to accept exclusive liability for complying
with applicable state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, social security, disability and
other contributions based on compensation paid to Consultant. Consultant hereby
agrees to indemnify and defend the Company against any and all claims for such
taxes or contributions, including penalties and interest due with respect to all
payments under this Agreement.
4. Proprietary Information Obligations. Consultant understand and agrees that
the terms of his Proprietary Information Agreement, attached as Exhibit A to the
Separation Agreement of even date, remain in full force and effect during the
term of this Consulting Agreement and are fully incorporated herein by
reference.
5. Other Activities.
     5.1 Other Services. Consultant is free to enter any contract to provide
services to other business entities, except any contract that would tend to
induce Consultant to violate this Agreement. Further, during the term of this
Agreement, Consultant will not, without the prior written consent of the
Company, perform any services related to the development, preparation,
manufacture, marketing or sale of any drugs or therapeutics that may reasonably
be considered to compete with any Products, whether on behalf of his own
interest or that of any other person or entity.
6. Term; Termination.
     6.1 Term. Unless sooner terminated in accordance with this Section 6 or
mutually extended, the term of this Agreement shall commence on the Effective
Date and shall terminate on December 31, 2008. Notwithstanding the foregoing,
this Agreement shall automatically

9



--------------------------------------------------------------------------------



 



terminate immediately upon (i) Just Cause (as defined below) or
(ii) consummation of a Change in Control.
     6.2 Termination for Just Cause. The Company may terminate this Agreement
immediately in its sole discretion for Just Cause. In the event the Company
terminates this Agreement pursuant to this Section 6.2, the Company shall be
entitled to cease any further payments under the terms of this Consulting
Agreement and shall reimburse Consultant for any business expenses that were
incurred but not reimbursed as of the date of termination. As used in this
Agreement, “Just Cause” shall mean the occurrence of one or more of the
following: (i) Consultant’s conviction of a felony or a crime involving moral
turpitude or dishonesty; (ii) Consultant’s participation in a fraud or act of
dishonesty against the Company; (iii) Consultant’s intentional and material
damage to the Company’s property; (iv) Consultant’s material breach of any
provision of this Agreement that is not remedied by Consultant within fourteen
(14) days of written notice of such breach from the Board of Directors;
(v) Consultant’s failure to perform the Consulting Services in accordance with
Section 1.2 hereof at the times reasonably requested by the Company; or
(vi) Consultant’s failure to execute the Separation Agreement, including
Exhibit B, within twenty-one (21) days of receipt of the Separation Agreement.
     6.3 Termination by Consultant. Consultant may terminate this Agreement at
his convenience upon ten (10) days prior written notice to the Company. In the
event the Consultant terminates this Agreement pursuant to this Section 6.3, the
Company shall be entitled to cease any further payments under the terms of this
Consulting Agreement and shall reimburse Consultant for any business expenses
that were incurred but not reimbursed as of the date of termination
     6.4 Change in Control. In the event that the Company consummates a Change
in Control (as defined in the 2006 Equity Incentive Plan) prior to the
Termination Date of this Agreement, then, notwithstanding anything contained in
Consultant’s stock option agreements or the Company’s 2006 Equity Incentive Plan
to the contrary, the vesting of all of Consultant’s then outstanding stock
options shall be accelerated in full and such options shall become fully vested
and exercisable in accordance with the Company’s 2006 Equity Incentive Plan.
     6.5 Return of Company Property. Upon termination of the Agreement or
earlier as requested by the Company, Consultant will deliver to the Company any
and all drawings, notes, photographs, memoranda, specifications, samples,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Company Work Product or Proprietary
Information of the Company. Consultant further agrees that any property situated
on the Company’s premises and owned by the Company, including work and storage
areas or filing cabinets, is subject to inspection by Company personnel at any
time with or without notice.
7. General Provisions.
     7.1 Notices. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile), the third day after mailing by first class mail, or the
day following delivery by overnight courier, to the Company at its primary
office location and to Consultant at his address and facsimile number as
provided by Consultant to the Company in writing.

10



--------------------------------------------------------------------------------



 



     7.2 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
conformance with the intent of the parties expressed herein.
     7.3 Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it will not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
     7.4 Complete Agreement. This Agreement constitutes the complete, final, and
exclusive embodiment of the entire agreement between Consultant and the Company
with regard to the subject matter contained herein. It is entered into without
reliance on any promise or representation, and it cannot be modified or amended
except in a writing signed by an officer of the Company and Consultant. Each
party has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its own free will.
     7.5 Counterparts. This Agreement may be executed in two counterparts, each
of which need not contain signatures of more than one party, but all of which
taken together will constitute one and the same Agreement.
     7.6 Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
     7.7 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Consultant and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Consultant may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which will
not be withheld unreasonably.
     7.8 Attorney Fees. If either party brings any action to enforce his or its
rights hereunder, the prevailing party in any such action will be entitled to
recover his or its reasonable attorneys fees and costs incurred in connection
with such action.

11



--------------------------------------------------------------------------------



 



     7.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Colorado.

            Roger Echols, Replidyne, Inc.
an Individual
       
 
        Sign:   /s/ Roger Echols   By:    /s/ Kenneth J. Collins
 
         
 
        Kenneth J. Collins
 
        President & Chief Executive Officer

Date: May 1, 2008

12